Charles J. Kuderna v. Commissioner.Kuderna v. CommissionerDocket No. 4930-63.United States Tax CourtT.C. Memo 1965-143; 1965 Tax Ct. Memo LEXIS 186; 24 T.C.M. 749; T.C.M. (RIA) 65143; May 25, 1965Robert H. Wyshak, 9255 Sunset Blvd., Los Angeles, Calif., for the petitioner. Robert L. Gnaizda, for the respondent.  DAWSONMemorandum Findings of Fact and Opinion DAWSON, Judge: Respondent determined a deficiency of $1,149.40 in the income tax of petitioner for the year 1960. Certain issues have been conceded by the petitioner, leaving for our decision only the question as to the fair market value of a painting made by the petitioner and donated by him in 1960 to the United States Air Force, an organization which meets the requirements of section 170(c), Internal Revenue Code of 1954. Findings of Fact Some of the facts were stipulated by the parties and are so found.  Charles J. Kuderna (hereafter called1965 Tax Ct. Memo LEXIS 186">*187  petitioner) is a resident of Los Angeles, California. He filed his individual Federal income tax return for the calendar year 1960 with the district director of internal revenue at Los Angeles. Petitioner was born in Chicago in 1921. He attended the Chicago Art Institute, the Chicago Academy of Arts, and George Washington University. He is a commercial artist who has done illustrations for several large corporations, and has exhibited at shows of the Art Directors Clubs of New York, Chicago, and Los Angeles. His paintings are also hung in committee rooms of the United States Congress. Petitioner is a member of the faculty of the Chouinard Art Institute and of the Society of Illustrators of Los Angeles. In 1960, after doing research for about 6 weeks, the petitioner spent 4 weeks painting the "Guardians." It is a large painting, about 34 inches high, and in full color. It shows a large figure of a Ryukyuan or Okinawan traditional dancer dressed in the ceremonial robes of her period. In front of her is a flight of F-102s or fighter aircraft in an attitude of flying a protective patrol. One of the aircraft is breaking off from the formation. The painting was done on a prepared masonite1965 Tax Ct. Memo LEXIS 186">*188  board with various techniques of oil, casein and tempera, varnished and glazed, to give the effect of real dimension. There is dimensional space between the foreground of the aircraft and the Ryukyuan figure in the immediate background. This painting was donated to the United States Air Force in 1960 as a part of its Pictorial Art Program which is designed to record the history of the Air Force through a well-rounded collection of paintings, portraits, and photographs. The fair market value of the painting entitled "Guardians" was $2,500 at the time it was contributed to the Air Force. Opinion A determination of fair market value is a question of fact. Cf.   Philip Kaplan, 43 T.C. 663">43 T.C. 663 (1965). Respondent's position is that the painting had a fair market value of only $200 as opposed to the $2,500 claimed by petitioner. The value placed on the painting by petitioner was substantiated by two qualified art appraisers and directors. Respondent offered no opinion of an expert. Petitioner has made out a prima facie case which has not been rebutted by respondent. Since petitioner has established to our satisfaction that the painting had a fair market value of $2,500 when1965 Tax Ct. Memo LEXIS 186">*189  donated to the Air Force in 1960, we hold for him. To reflect the adjustments resulting from other issues conceded by petitioner Decision will be entered under Rule 50.